DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This Office Action is responsive to the amendment field on 06/02/2022.  Claims 1-13, 15-17 and 21-24, of which claims 1, 10 and 24 are independent, were pending in this application and have been considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

 	Applicant canceling claims 18-20 is acknowledged. 

	Rejection of claims 18-20 is rendered moot in view of their cancellation by the applicant’s amendment.

	Claim rejections under 35 USC § 112(a) are withdrawn in view of the amendment.

Response to Arguments
Applicant’s arguments filed 06/02/2022 (see Remarks, pages 8-17) with respect to claims 1-13, 15-17 and 21-24 have been fully considered and are persuasive.  The rejection of claims has been withdrawn.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/04/2022, 06/29/2022, 08/03/2022 and 08052022have been considered and made of record by the examiner.

Allowable Subject Matter
 	Claims 1-13, 15-17 and 21-24 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record, including Johnson et al., Trani, and Shikiar et al. fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that:

“pre-authenticating, by an access control device, whether a user is authorized to access a passageway controlled by the access control device based on credential data received from a mobile device of the user over a Bluetooth communication connection established between the mobile device and the access control device; determining, by a RADAR system, a location of the user relative to the passageway in response to pre-authenticating the user”, in combination with “determining whether the user intends to access the passageway based on the determined location of the user relative to the passageway; and controlling, by the access control device, a lock mechanism to allow the user access to the passageway in response to determining that the user is authorized to access the passageway and the user intends to access the passageway”, as recited in claim 1 and some variation of wording as recited in claims 24. The respective dependent claims 2-9 and 21 are allowable for the same reason.

“a user mobile device; a barrier; an access control device coupled to the barrier and configured to (i) receive credential data from the user mobile device, (ii) determine whether a user is authorized to access a passageway secured by the barrier based on multifactor authentication of the user, wherein the multifactor authentication involves verification of the credential data received from the user mobile device, verification of biometric data of the user, and verification of historical information known by the user, (iii) determine whether the user intends to access the passageway based on an analysis of sensor data”, in combination with “(iv) allow the user access to the passageway in response to a determination that the user is authorized to access the passageway and the user intends to access the passageway; and a monitoring device configured to monitor the passageway to detect passage of an unauthorized person through the passageway in response to allowing the authorized user to access the passageway”, as recited in claim 10. The respective dependent claims 11-13 and 15-17 and 21 are allowable for the same reason.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631